DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
This action is Non-Final.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘517’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 6B-D contain elements not present in the description, and some of these appear to be duplicates of Figure 1 element numbers, these numbers should be explained (see amendments made in parent applications), these numbers also do not appear to have the same meaning carried through the drawings, and likely the elements should simply be removed from the drawings, otherwise, the duplicate numbers in other Figures should be changed if they are not the same reference element numbers (e.g. Figure 6B “Respective events ##-## for an exemplary patient” and likewise for c-d would suffice).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: paragraph 60 “FIG 5” should read “FIG. 5A”; paragraph [138] “While steps 502-517…Fig> 9” should read “While steps 502-518…Fig. 9”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21, 31, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15-16 of U.S. Patent No.11,147,480. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention claim 21 is broader than the patented claims and thus the patented species claims are anticipated by the pending claims. Due to the fact that the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus; for claims 31 and 40, these claims contain additional structures generally present and expected to be present in a computer system operating the computational executed method of claim 21 such that the change in statutory category of product would have been obvious to one of ordinary skill in the art.
Claim 21, 31, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 20 of U.S. Patent No.11,357,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention as the instant claims are broader than the patented claims and thus the patented species claims are anticipated by the pending claims. Due to the fact that the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.

Claim Objections
Claims 34 and 37 are objected to because of the following informalities:  claim 34 “receiving” should read “receive”. Claim 37 “further comprising the user attributes from a user input or a user profile.” should read “wherein the user attributes are obtained from a user input or a user profile.” Appropriate correction is required.

Allowable Subject Matter
Claims 21-40 would be allowable with the filing of terminal disclaimers and amendments to the claims as suggested above. In addition, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record teaches similar concepts being claimed including usage of modeling data including usage of machine learning and some of the related parameters claimed as inputs, and teaches the claimed output: US 2008/0125636, US 2012/0232520, US 2017/0329917, US 20080306770, US 20190320976, US 20080071580, US 20090105568, US 20100106000, US 20120246106, US 20190142314, US 2011/0093249, US 2018/0042559, US 2019/0008461, US 2019/0192768, US 2020/0375549, US 2017/0220751, US 2014/0073892, but the art of record fails to teach, suggest, or reasonably make obvious the particular inputs, particular training mechanisms parameters, and particular identified pathways in relation to the other required features of the claim for diabetes management and treatment as considered as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791